UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 14, 2010 NATIONAL TECHNICAL SYSTEMS, INC. (Exact Name of Registrant as Specified in Charter) California 0-16438 95-4134955 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 24007 Ventura Boulevard, Suite 200 Calabasas, California Zip Code (Address of Principal Executive Offices) (818) 591-0776 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) -1- Item 2.02.Results of Operation and Financial Condition. On June 14, 2010, we issued a press release announcing financial results for the quarter ended April 30, 2010.The information contained in the press release is incorporated herein by reference and furnished as Exhibit 99.1. The information in this Item 2.02 and Exhibit 99.1 is being furnished and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section. Item 9.01. Financial Statements and Exhibits. (d) Exhibit Exhibit 99.1 Press release dated June 14, 2010. -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto dulyauthorized. Date:June 14, 2010 National Technical Systems, Inc. By: /s/ Raffy Lorentzian Name: Raffy Lorentzian Title: Senior Vice President Chief Financial Officer -3-
